UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-34407 DEER CONSUMER PRODUCTS, INC. (Exact name of registrant as specified in its charter) Nevada 20-5526104 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Area 2, 1/F, Building M-6, Central High-Tech Industrial Park, Nanshan, Shenzhen, China (Address of principal executive offices) (Zip Code) (86) 755-8602-8285 (Registrant’s telephone number, including area code) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESxNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES¨NO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler¨ Acceleratedfilerx Non-acceleratedfiler¨ Smallerreportingcompany¨ (donotcheckifasmaller reportingcompany) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES¨NOx Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 33,592,562 shares of common stock outstanding as of May 6, 2011. Table of Contents Deer Consumer Products, Inc. Table of Contents Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 5. Other Information 28 Item 6. Exhibits 28 Signatures 29 Exhibit Index 30 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements DEER CONSUMER PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS MARCH 31, 2011 DECEMBER 31, 2010 ASSETS (UNAUDITED) CURRENT ASSETS Cash & equivalents $ $ Restricted cash Accounts receivable Advances to suppliers Other receivables VAT receivable Subsidy receivable - Prepaid expenses Deposits Inventories Total current assets NON-CURRENT ASSETS Property and equipment, net Prepayment for land use rights - Intangible assets, net Construction in progress Other assets Total noncurrent assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Unearned revenue Income tax payable Other payables and accrued expenses Dividend payable - Notes payable Total current liabilities COMMITMENT AND CONTINGENCY STOCKHOLDERS' EQUITY Common Stock, $0.001 par value; 75,000,000 sharesauthorized; 33,592,562 shares issued and outstanding as of March 31, 2011 andDecember 31, 2010, respectively Paid-in capital Statutory reserve Development fund Accumulated other comprehensive income Retained earnings Total Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS'EQUITY $ $ The accompanying notes are an integral part of these financial statements. 3 Table of Contents DEER CONSUMER PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Revenue $ $ Cost of revenue Gross profit Operating expenses Selling General and administrative Total operating expenses Income from operations Non-operating income (expenses) Interest income Interest expense - ) Exchange loss ) ) Subsidy income - Other expenses ) ) Total non-operating income, net Income before income tax Income tax expense Net income Other comprehensive item Foreign currency translation Comprehensive Income $ $ Basic weighted average shares outstanding Diluted weighted average shares outstanding Basic earnings per share $ $ Diluted earnings per share $ $ The accompanying notes are an integral part of these financial statements. 4 Table of Contents DEER CONSUMER PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization Stock-based compensation (Increase) decrease in current assets: Accounts receivable ) Advances to suppliers ) Other receivables, prepayments, and deposits ) ) Subsidy receivable ) - Other assets ) Inventories ) ) Increase (decrease) in current liabilities: Accounts payable ) Unearned revenue ) ) Taxes payable ) Notes payable ) - Other payables and accrued expenses ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Changes in restricted cash ) Acquisition of property & equipment ) ) Acquisition of intangible asset - ) Refund of deposit on land use right - Construction in progress ) ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of notes payable - Offering costs paid - ) Net cash used in financing activities - ) EFFECT OF EXCHANGE RATE CHANGE ON CASH & EQUIVALENTS ) NET DECREASE IN CASH & EQUIVALENTS ) ) CASH & EQUIVALENTS, BEGINNING OF PERIOD CASH & EQUIVALENTS, END OF PERIOD $ $ Supplemental Cash flow data: Income tax paid $ $ Interest paid $
